    Case: 1:18-cv-05612 Document #: 103 Filed: 04/01/21 Page 1 of 3 PageID #:489



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 ISAIAH I. BRADY,

                                   Plaintiff,                Case Number: 18-cv-5612

          vs.                                                Judge: Franklin U. Valderrama

  WEXFORD HEALTH SOURCES, INC.,                              Magistrate Judge: Heather K. McShain
  GHALIAH OBAISI, as Independent Executor of
  the Estate of Saleh Obaisi, JANE DOE “NURSE
  LYDIA”, UNKNOWN HEALTH CARE UNIT
  ADMINISTRATOR, and JOHN DOE
  CORRECTIONAL OFFICER

                                   Defendants.

                                       JOINT STATUS REPORT

       Pursuant to the Court’s February 22, 2021 Minute Entry (Dkt. 98), plaintiff Isaiah I. Brady

(“plaintiff”) and defendants Wexford Health Sources, Inc. (“Wexford”) and Ghaliah Obaisi, as

Independent Executor of the Estate of Dr. Saleh Obaisi, collectively known as “the parties,” hereby

submit this Joint Status Report.

                                      STATUS OF DISCOVERY

       The parties are working to advance discovery. Plaintiff was deposed by counsel for the

defendants on April 26, 2021 at Menard Correctional Facility. Pursuant to Federal Rule of Civil

Procedure 30(e), the plaintiff requested to reserve signature of his deposition. Plaintiff will authenticate

the record following his review of the transcript. The parties have also scheduled depositions for Dr.
Evaristo Aguinaldo and Lidia Diaz—presumed to be defendant “Nurse Lidia”—on April 22 and April

29, 2021, respectively. Presently, parties are negotiating the location of these depositions, as the

deponents’ location of employment, Stateville Correctional Facility, does not allow the use of laptops

or computers to conduct virtual depositions.

       The parties are endeavoring to comply with all current discovery deadlines. If scheduling issues

related to COVID-19 make compliance impossible, the parties may request, later in April 2021, a

further limited extension of the deposition deadline. Plaintiff will serve any additional written

discovery requests on defendants by April 12, 2021, with the exception of written discovery requests
    Case: 1:18-cv-05612 Document #: 103 Filed: 04/01/21 Page 2 of 3 PageID #:490




related to matters explored at deposition, for which matters plaintiff will make written discovery

requests within seven days of the date of deposition.

        Plaintiff also served Illinois Department of Corrections (“IDOC”) with a subpoena requesting

documents and expected to receive a response from IDOC in early March 2021. Plaintiff did not

receive responses from IDOC. A state’s attorney recently responded to our request and plaintiff

expects to finally receive responses to the subpoena within the month.

                           STATUS OF SETTLEMENT DISCUSSIONS

        To date, the parties have not yet engaged in formal settlement discussions, but have referenced
the issue informally. Based on those informal discussions, the parties do not believe a formal

settlement process would be productive at this stage of litigation.

                OTHER ISSUES TO BE BROUGHT TO THE COURT’S ATTENTION

        The parties are not aware of any other issues that need to be brought to the Court’s attention

at this time.




 Dated: April 1, 2021


                                                    /s/ Terrence J. Truax
                                                    Terrence J. Truax
                                                    Michael J. DeMar
                                                    JENNER & BLOCK LLP
                                                    353 N. Clark Street
                                                    Chicago, Illinois 60654
                                                    Telephone: 312 923-2738
                                                    Facsimile: 312 840-7738
                                                    TTruax@jenner.com
                                                    MDeMar@jenner.com
                                                    Attorney(s) for Isaiah I. Brady


                                                    /s/ Sandra L. Byrd
                                                    Matthew H. Weller
                                                    Sandra Lynn Byrd
                                                    Brett R. Furmanksi
                                                    CASSIDAY SCHADE LLP
                                                    222 West Adams Street, Suite 2900
                                                    Chicago, Illinois 60606

                                                   2
Case: 1:18-cv-05612 Document #: 103 Filed: 04/01/21 Page 3 of 3 PageID #:491




                                       Telephone: 312 641-3100
                                       Facsimile: 312 444-1669
                                       MWeller@cassiday.com
                                       SByrd@cassiday.com
                                       BFurmanski@cassiday.com
                                       Attorney(s) for Wexford Health Sources, Inc.




                                       3
